Counsel for defendant in error have called to our attention on petition for re-hearing the case of People v. Pfeiffer, 243 Ill. 200, in which it was said that under the general statute relating to forgery the English rule herein referred to does not apply. The statute here involved as cited and quoted from relates to falsely making, altering, forging or counterfeiting "any record or other authentic matter of a public nature." What was said in the Pfeiffer case regarding the non-applicability of the English rule does not apply here. *Page 208